Citation Nr: 0217205	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-03 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, including arthritis, claimed as secondary to 
service-connected internal derangement of the right knee, 
postoperative, and right knee degenerative joint disease.  

2.  Entitlement to service connection for left ankle 
disability, claimed as secondary to service-connected 
internal derangement of the right knee, postoperative, and 
right knee degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from March 1986 to May 1992.  

This matter comes on appeal from a December 1999 rating 
decision of the RO, which denied claims of service 
connection for left knee and left ankle disorders, each 
claimed as secondary to service-connected right knee 
disorders.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by the veteran, 
and provided him an appropriate VA medical examination, with 
medical nexus opinion, all in an effort to assist him in 
substantiating his claims for VA compensation benefits.  

2.  Left knee symptomatology and diagnosis is first shown in 
November 1996 following a jogging injury, without relation 
to service or service-connected disability.  

3.  Medical opinion of record establishes that the veteran's 
current left knee early degenerative joint disease and 
synovitis are not etiologically related to service-connected 
right knee disability.  

4.  Left ankle symptomatology and diagnosis is first shown 
in April 1998 following the resumption of some light 
basketball playing, without relation to service or service-
connected right knee disability.  

5.  Medical opinion of record establishes that the veteran's 
current left ankle soft tissue calcification and mild 
anterior impingement are not etiology related to service-
connected right knee disability.  

CONCLUSION OF LAW

Left knee disability, including arthritis, and left ankle 
disability are not related to service-connected right knee 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2002); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 
38 C.F.R. § 3.159)(VCAA).  It is noted that in August 1999, 
the veteran was advised to submit medical evidence which 
indicates that his claimed left knee and left ankle 
disorders are secondary to his service-connected right knee 
disorders.  In July 2001, the veteran was given notice of 
VCAA, specifically repeating the earlier request for medical 
nexus evidence, advising him how and where to submit such 
evidence, and informing him of the evidence VA would attempt 
to obtain should he identify any.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  He was also given a 
phone number to call should he have any further questions.  
However, later in July 2001, the veteran submitted medical 
evidence, much of which was duplicate evidence, and none of 
which included the specifically requested nexus opinion.  He 
was afforded a VA examination in August 2001, at which time 
a medical opinion was obtained unfavorable to his assertions 
on appeal.  Additionally, the March 2002 statement of the 
case (SOC) clearly explained why the evidence submitted to 
date does not support the claims on appeal.   Finally, it is 
noted that the veteran has made no argument in support of 
his claims on appeal.  See veteran's September 2000 notice 
of disagreement (NOD), March 2000 substantive appeal, and 
statements of his representative dated in March and November 
2002.  The salient point is that the veteran has been 
afforded every opportunity to explain and support his 
assertions on appeal, to provide sworn testimony, to submit 
medical evidence, or to identify medical evidence for VA to 
obtain, all in an attempt to substantiate his claims on 
appeal.  Accordingly, the Board finds that VA has met its 
duty to assist, and VA has met VCAA's notice requirements.  
This is particularly true since the August 2001 VA medical 
opinion is rather dispositive of the claims on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, 
further development would serve no useful purpose.  


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. 1110 (West 
Supp. 2002); 38 C.F.R. 3.1(k), 3.303(a) (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the result 
of, a service-connected disability, including on the basis 
of aggravation.  38 C.F.R. 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  Generally, when a veteran contends that a 
service-connected disorder has caused a new disability, 
there must be competent medical evidence that the secondary 
disability was caused or chronically worsened by the 
service-connected disability. See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service. In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service as established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability as established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement. Lay or 
medical evidence, as appropriate, may be used to 
substantiate service incurrence.

It is noted that the veteran has long asserted bilateral 
knee disorders due to service, and a claim of direct service 
connection for a left knee disorder was denied in September 
1992.  Service connection for residuals of a right knee 
injury, then diagnosed as internal derangement of the right 
knee, postoperative, with degenerative joint disease, was 
established by the September 1992 RO rating decision.  In 
doing so, the RO specifically noted that the veteran's 
service medical records reveal an injury only to his right 
knee, in November 1987, which required subsequent right knee 
surgery.  Presently, the veteran's right knee disorders are 
rated as 10 percent disabling for internal derangement of 
the right knee, postoperative, with a separate 10 percent 
evaluation for degenerative joint disease of the knee.  

The veteran now asserts that left knee and left ankle 
disorders are secondary to his service-connected right knee 
disabilities.  His assertions are vague and few, the claims 
are unsupported by any medical evidence, and, to the 
contrary, the weight of the medical evidence of record is 
against the claims and assertions of the veteran.  

In the instant case, all of the medical evidence of record 
suggests that the veteran is incorrect in his assertion that 
he currently has left knee and left ankle disorders which 
are due or related to service-connected right knee 
disability.  To the contrary, both the private and VA 
medical evidence weighs against the claims on appeal.  The 
private medical evidence of C. D. Barnthouse, M.D., 
Orthopedic and Sports Medicine Clinic of Kansas City, P.A., 
dated from November 1996 to February 2000, shows left knee 
and ankle injuries many years after the veteran's May 1992 
separation from service, without relation thereto.  
Specifically, a November 1996 treatment record shows that 
while "trying to jog a little bit 3-4 days ago [the veteran] 
felt like he might have twisted his knee[,] and then fell."  
While the veteran wasn't sure of the mechanism of injury, on 
initial treatment in November 1996, the veteran reported 
that since the time of the left knee twisting injury and 
fall he had had increased soreness in the left knee area.  
The impression was early degenerative joint disease and 
synovitis of the left knee.  

In this regard, the same record indicates that the veteran 
had been doing "well enough" with regard to his right knee 
when he injured his left knee in November 1996.  This 
additional statement tends to suggest no aggravation of a 
left knee disorder by service-connected right knee disorder, 
since the right knee was doing well enough at the time of 
the left knee injury.  The salient point is that Dr. 
Barnthouse's November 1996 medical records do not associate 
the veteran's left knee disorder or injury with the 
veteran's service-connected right knee disability.  Rather, 
the self-explanatory medical record shows a left knee 
injury, and Dr. Barnthouse does not relate this to the 
veteran's service-connected right knee disorder.  

As for the claim of secondary service connection for a left 
ankle disorder, Dr. Barnthouse's medical records show 
initial treatment in April 1998 for an onset of left medial 
ankle soreness after "trying to play some light basketball."  
On examination at that time, the veteran reported that he 
was likely to have sprained his ankles "over the years," but 
he could not recall a specific injury.  The impression was 
left ankle capsular calcification and mild anterior ankle 
impingement. While the record does not clearly show a 
particular left ankle injury in April 1998, it demonstrates 
that the veteran experienced the onset of left ankle pain 
and symptomatology following his resumption of some light 
basketball playing, a sports activity which he apparently 
had not done for awhile.  The salient point is that Dr. 
Barnthouse's records and medical observations do not 
associate the veteran's left ankle disorder with his 
service-connected right knee disability.  As with the left 
knee, the records tend to show the contrary-an injury, or at 
least the onset of symptomatology, following strenuous 
physical activity and use of the left knee and left ankle 
joints, without relation to service-connected right knee 
disability.  

Any remaining doubt as to the etiology of the left knee and 
left ankle disorders was resolved on VA examination in 
August 2001: after a review of both the veteran's documented 
clinical history and his reported symptomatology and 
following physical examination, the examiner was of the 
clear opinion that the veteran's current left knee 
degenerative arthritis and left ankle soft tissue 
calcification were not due to service-connected right knee 
traumatic arthritis.  Rather, the examiner noted that the 
veteran is slightly obese at 255 pounds, opining that the 
veteran's left ankle disorder is attributable to his long 
history of a very active physical and athletic life-style, 
including sports, athletic activities, and particularly 
basketball.  The VA examiner also explained that the 
veteran's service-connected right knee traumatic arthritis 
was more advanced than the left knee degenerative arthritis 
because of the prior right knee surgery.  Notation was made 
that the right knee arthritis was traumatic in origin, while 
the left knee arthritis was degenerative.  As for the left 
ankle, the VA examiner explained that the veteran's left 
ankle findings are fairly "typical" of those found in the 
ankles of basketball players.  Finally, the examiner gave 
the medical opinion that the he did not feel that the 
veteran's left knee or left ankle disorders were in any way 
related to his service-connected right knee pain, and that 
the veteran's left knee and left ankle disorders are simply 
the result of weight and athletic-related "wear and tear."  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim-primarily 
private medical evidence and VA medical opinion evidence, as 
set forth above; therefore, reasonable doubt is not for 
application.  


ORDER

Service connection for left knee disability, including 
arthritis, and left ankle disability, claimed as secondary 
to service-connected right knee disability, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

